Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 2/23/2022 has been received and claims 1-8, 13, and 15-25 are pending.
Election/Restrictions
Claims 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioner in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiden (6579495).
As to Claim 1, Maiden (‘495) discloses an antifouling system (10) (see Figures 1-5) comprising:
a waterproof, light transmissible enclosure (15, 16, 17, 24);
an object (18, 20, 22, 30) disposed within the waterproof, light transmissible enclosure (15, 16, 17, 24); and
at least one ultraviolet-C light emitting diode (14) (see Col. 1 lines 16-19) disposed within the waterproof, light transmissible enclosure (15, 16, 17, 24) (see Figure 2), wherein the at least one ultraviolet-C light emitting diode (14) is configured to emit light through the waterproof, light transmissible enclosure (15, 16, 17, 24) (see Figure 2), wherein the light is configured to prevent biofouling on the waterproof, light transmissible enclosure (15, 16, 17, 24) (see entire document, particularly Col. 1 lines 16-19).
As to Claim 6, Maiden (‘495) discloses that the object (18, 20, 22, 30) is a sensor (20).
	As to Claim 21, the at least one ultraviolet-C light emitting diode (1) (see entire document, particularly p. 4 [0062]) of Maiden (‘495) is capable of blinking at a flashing rate that still prevents the biofouling.

Claims 15, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sticklus (WO2016095901 in view of 20170334114 which is an English equivalent).
As to Claim 15, Sticklus (‘114) discloses an antifouling system (10; 0) (see Figures 2-3, 5, and 8) comprising:
a waterproof, light transmissible enclosure (5; 22);
an object (2; 20, 21) disposed within the waterproof, light transmissible enclosure (5; 22); and
at least one ultraviolet-C light emitting diode (1) (see entire document, particularly p. 4 [0062]) disposed within the waterproof, light transmissible enclosure (5; 22) (see Figures 2, 5 and 8), wherein the at least one ultraviolet-C light emitting diode (1) is configured to emit light through the waterproof, light transmissible enclosure (5; 22) (see Figures 2 and 8), wherein the light is capable of preventing biofouling on the waterproof, light transmissible enclosure (5; 22).
As to Claim 18, Sticklus (‘114) discloses that the object (2; 20, 21) is a sensor (20, 21) (see entire document, particularly p. 7 [0133] – lines 3-5).
As to Claim 23, the at least one ultraviolet-C light emitting diode (1) (see entire document, particularly p. 4 [0062]) of Sticklus (‘114) is capable of blinking at a flashing rate that still prevents the biofouling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sticklus (WO2016095901 in view of 20170334114 which is an English equivalent).
Sticklus (‘114) is relied upon for disclosure described in the rejection of claim 15 under 35 U.S.C. 102(a)(1).
While Sticklus (‘114) discloses that the waterproof, light transmissible potted enclosure (5; 22) is composed, at least in part, of quarts (22) (see entire document, particularly p. 7 [0133] – lines 5-6), Sticklus (‘114) does not specifically teach that the quartz is fused quartz. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide fused quartz as a material for, at least a part of, the waterproof, light transmissible potted enclosure, as a known alternate material, in order to allow transmission of radiation/light. Only the expected results would be attained.
Allowable Subject Matter
Claims 2, 4, 16-17, 20, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 5, 7, and 25 are allowed.
3The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations that a potting compound fills a waterproof, light transmissible enclosure around an object and at least one ultraviolet-C light emitting diode. While prior art such as Sticklus (WO2016095901 in view of 20170334114 which is an English equivalent) discloses an antifouling system (10; 0) (see Figure 9) comprising a waterproof, light transmissible enclosure (25); an object (2, 20, 21) disposed within the waterproof, light transmissible enclosure (25); at least one ultraviolet-C light emitting diode (1) (see p. 4 [0062]) disposed within the waterproof, light transmissible enclosure (25) (see Figures 8-9), wherein the at least one ultraviolet-C light emitting diode (1) is configured to emit light through the waterproof, light transmissible enclosure (25) (see Figures 8-9), wherein the light is capable of preventing biofouling on the waterproof, light transmissible enclosure (25); and a potting compound (5) filled around the object (2, 20, 21) and the at least one ultraviolet-C light emitting diode (1) (see Figure 8), Sticklus (“114) does not specifically teach that the potting compound (5) fills the waterproof, light transmissible enclosure (25). In addition, while Höhn (7276736) discloses an enclosure (10; 15), at least one light emitting diode (1), and a potting compound (5) (see Figures 2 and 4-5), Höhn (‘736) does not specifically teach that the potting compound fills the waterproof, light transmissible enclosure around the object and the at least one light emitting diode.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a potting compound that fills a waterproof, light transmissible enclosure around an object and at least one ultraviolet-C light emitting diode in an antifouling system comprised of the components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799